                                          Case 4:16-cv-05095-HSG Document 58 Filed 04/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEFFREY MILLS,                                      Case No. 16-cv-05095-HSG
                                   8                    Plaintiff,                           ORDER GRANTING DEFENDANT
                                                                                             ARANA'S REQUEST FOR AN
                                   9              v.                                         EXTENSION OF TIME TO FILE HIS
                                                                                             DISPOSITIVE MOTION
                                  10     K. MITCHELL, et al.,
                                                                                             Re: Dkt. No. 56
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         Good cause being shown, Defendant Arana’s request for an extension of time to file his

                                  14   dispositive motion is GRANTED. Dkt. No. 56. Defendant Arana shall file his dispositive motion

                                  15   by June 25, 2021. Plaintiff’s opposition to the dispositive motion must be filed with the Court and

                                  16   served upon defendant Arana no later than 28 days from the date the motion is filed. Defendant

                                  17   Arana shall file a reply brief no later than 14 days after the date the opposition is filed. The

                                  18   motion shall be deemed submitted as of the date the reply brief is due. No hearing will be held on

                                  19   the motion.

                                  20          This order terminates Dkt. No. 56.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 27, 2021

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
